         Case 2:20-cv-01080-DMF Document 3 Filed 06/02/20 Page 1 of 2




 1 RM WARNER, PLC
   Raeesabbas Mohamed, Esq. (AZ Bar # 027418)
 2 8283 N. Hayden Road, Suite 229
   Scottsdale, Arizona 85258
 3 Email: Raees@RMWarnerlaw.com
   Phone: (480) 331-9397
   Fax: (866) 961-4984
 4
     PRICE LAW GROUP
 5 David Chami, Esq. (AZ Bar # 027585)
   8245 N. 85th Way, Suite 4349
 6 Scottsdale, Arizona 85258
   Email: David@pricelawgroup.com
 7 Phone: (818) 600-5515
   Fax: (818) 600-5415
 8
     Attorneys for Plaintiffs
 9

10                              IN THE UNITED STATES DISTRICT COURT
11                                      DISTRICT OF ARIZONA
12

13 Mohamed Sabra; and Council on                  Case No.
     American-Islamic Relations of Arizona,
14                                                PLAINTIFF’S NOTICE OF MOTION
                    Plaintiffs,                   AND EMERGENCY MOTION FOR A
15                                                PRELIMINARY INJUNCTION
            vs.
16                                                ORAL ARGUMENT REQUESTED
     Maricopa County Community College
17 District; and Nicholas Damask, in his
     official and individual capacity
18
                    Defendants.
19

20
21

22

23
24
        Case 2:20-cv-01080-DMF Document 3 Filed 06/02/20 Page 2 of 2




 1    NOTICE AND EMERGENCY MOTION FOR A PRELIMINARY INJUNCTION

 2         TO DEFENDANTS MARICOPA COUNTY COMMUNITY COLLEGE DISTRICT,

 3 NICHOLAS DAMASK, AND THEIR COUNSEL:

 4         PLEASE TAKE NOTICE Plaintiff, Council on American-Islamic Relations of

 5 Arizona (CAIR-AZ) moves this Court for a preliminary injunction pursuant to Fed. R. Civ.

 6 P. 65. Plaintiff seeks an order enjoining Defendant Maricopa County Community College

 7 District (Scottsdale Community College or SCC), their officers, employees, and Nicholas

 8 Damask (Damask) from teaching the “Islamic Terrorism” module in his POS120 course
 9 before the Summer semester starts on June 8, 2020.

10         This Motion is supported by the accompanying Memorandum, supporting declaration

11 of Imraan Siddiqi and Mohamed Sabra, with accompanying exhibits, all pleadings already
12 filed, and such further written materials and oral arguments presented to the Court.

13         Dated: June 2, 2020

14         Respectfully submitted,

15                                                    By /s/ David Chami
                                                      David Chami, Esq. (AZ Bar # 027585)
16                                                    PRICE LAW GROUP
                                                      8245 N. 85th Way, Suite 4349
17                                                    Scottsdale, Arizona 85258
                                                      Phone: (818) 600-5515
18                                                    Fax: (818) 600-5415
19                                                    Raees Mohamed, Esq. (AZ Bar # 027418)
                                                      RM WARNER, PLC
20                                                    8283 N. Hayden Road, Suite 229
                                                      Scottsdale, Arizona 85258
21                                                    Phone: (480) 331-9397
                                                      Fax: (866) 961-4984
22                                                    Attorneys for Plaintiff
23
24


                                                -1-
